NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
DEBORAH G. HARRISON,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2010-3086
Petition for review of the Merit Systems Protection
Board in DC844E100127-I-1.
Before RADER, FR1EDMAN, and GAJARsA, Circuit Judges.
PER CURIAM.
0 R D E R
Deborah G. Harrison responds to this court’s Apri1 14,
2010 order directing a response as to whether her petition
for review should be dismissed
As noted in the court’s prior order, it appears that
Harrison filed her petition for the same action with both
this court and the Merit Systems Protection Board. The
court’s order noted that Harrison may not simultaneously
proceed in both fora and directed her to dismiss her
petition at the Board if she wished to proceed at this

l~lARRlSON v. OPM 2
court. ln her response to the court, Harrison simply notes
that she "would like to continue her cases." Because it
does not appear that Harrison dismissed her petition at
the Board, we dismiss her petition in this court. We
therefore dismiss her petition To the extent Harrison
wishes to petition from the Enal decision of the Board, she
is free to do so.
Accordingly,
IT ls ORDERED THAT:
(1) The petition for review is dismissed
(2) Each side shall bear its own costs.
FOR THE COURT
l1AY 1 9 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Deb0rah G. Harrison
Michael O’ Connell, Esq.
FlLED
u.s. count oF APPEALs FoR
me r»'Em:RAL cmcu1r
HAY 1 9 2010
s19
.|AN |'|ORBALY
CLERK